DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 84-108, filed October 29th 2021 are the subject matter of this Office Action. 
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Status of Claims
As indicated in the Office Action of 07/30/2021, claims 99-104 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2021. Claims 84-98 and 105-107 are the subject matter of this Office Action.
 
Species Election
 As indicated in the Office Action of 07/30/2021, the elected species, found in claim 97 was free of the prior art. The examiner has moved onto alternative species embodied within the genus of Formula (I). An example of this is compound 100 taught by Kubo (US Patent 6,143,764 published 11/7/2000), which reads on the following structural limitations: Rz is absent as n is 0, R5 is OCH3, R6 is OCH3, R3 and R4 are 
 
Response to Amendment
Applicant’s amendments, filed 10/29/2021 are acknowledged. Claim 84 has been amended as follows: Z is no longer NRa and A is no longer NRaC(O), O, S(O)m, C(O) or absent. 
 The pending 35 USC 102(b) rejections of record have been withdrawn as the prior art no longer reads on the amended claims (Z is NRa in WO2007/071963 and A is NRaC(O) in WO2001/021596). Applicant's arguments, filed 10/29/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 84-88, 92, 94-96 98, 105 and 107 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kubo (US Patent 6,143,764 published 11/7/2000).
 
    PNG
    media_image1.png
    594
    1124
    media_image1.png
    Greyscale

 Kubo teaches compound 100, which reads on the structural limitations of the instant claims as follows: Rz is absent as n is 0, R5 is OCH3, R6 is OCH3, R3 and R4 are each absent as n is 0, Z is O, R1 is H, R’ is absent and R is A-B, wherein A is NRaC(O)NRa wherein Ra are each independently H, and B is substituted aryl (col. 28 lines 45-65). Kubo further teaches formulating said quinazoline compound into a pharmaceutical composition by combining the compound with a pharmaceutically acceptable carrier (col. 50 line 50 through col. 51 line 10). 

Claim(s) 84-85, 87-93, 98, 105 and 107 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gray (WO2008/157575 published 12/24/2008).
   
    PNG
    media_image2.png
    412
    1121
    media_image2.png
    Greyscale

Gray teaches compound 13, shown above which reads on the structural limitations of the instant claims as follows: Rz is NR2 wherein R2 is H, R5 and R6 are each independently H, Z is C(O)NRa wherein Ra is H, R1 is alkyl R’ is absent and R is A-B wherein A is C(O)NRa wherein Ra is H, and B is X 
    PNG
    media_image3.png
    121
    77
    media_image3.png
    Greyscale
(page 38 Table 1). 
Gray additionally teaches preparing pharmaceutical compositions comprising said aforementioned quinazoline compound further comprising a pharmaceutically acceptable carrier ([0082]-[0083]).
 
Conclusion
Claims 97 and 105 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 84-96, 98, 105 and 107 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628